Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant’s amendment dated 06/22/2022 in which claims 19-20 were cancelled has been entered of record. Currently, claims 1-18 are pending in light of the amendment.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	Claims 1-3, 5-12,14-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ji (U.S. Patent Publication 2020/0227429).

Claim 1. A memory device comprising: a substrate (110, Ji Fig 1); a memory array disposed above the substrate (array using WLs 140 Fig 1), the memory array comprising a plurality of vertically stacked layers (vertically stacked layers of WLs 140 Fig 1), each vertically stacked layer comprising a plurality of word lines (WLs 140 Fig 1); and a plurality of vertical string driver circuits disposed above the memory array (170 Fig 1), wherein each of the plurality of vertical string driver circuits comprises one or more semiconductor devices coupled to a respective one of the plurality of word lines (coupled to staircase WLs 142 through vertical pillars 162 Fig 1).

Claim 2. The memory device of claim 1, wherein the memory array comprises a plurality of memory strings formed across the plurality of vertically stacked layers (on BLs 150, Fig 1), each of the plurality of plurality of memory strings comprising one or more select gate devices to couple the respective memory strings to a bit line (select gate devices in SGD layer 134 Fig 1).

Claim 3. The memory device of claim 2, wherein the one or more semiconductor devices and the one or more select gate devices are disposed together in a common layer above the memory array (the one or more semiconductor devices and the one or more select gate devices are disposed at layer of SGD 134 Fig 1).

Claim 5. The memory device of claim 1, wherein a portion of a first word line in a first vertically stacked layer of the plurality of layers (bottom most WL coupled to 170 Fig 1) is exposed beyond a second word line in a second vertically stacked layer above the first vertically stacked layer of the plurality of vertically stacked layers (WL above bottom layer coupled to another 170 Fig 1. Exposed beyond a second word line in a second vertically stacked layer above the first vertically stacked layer of the plurality of vertically stacked layers is taught in Fig 1).

Claim 6. The memory device of claim 5, wherein a respective one of the plurality of vertical string driver circuits coupled to the first word line is disposed above the portion of the first word line that is exposed beyond the second word line (as seen in Fig 1).

Claim 7. The memory device of claim 5, wherein two or more of the plurality of vertical string driver circuits are coupled to the first word line and are disposed above the portion of the first word line that is exposed beyond the second word line (170s are coupled the first WL through 162 disposed above the portion of the first word line that is exposed beyond the second word line).

Claim 8. The memory device of claim 1, wherein a first tab of a first word line in a first vertically stacked layer of the plurality of layers and a second tab of a second word line in a second vertically stacked layer above the first vertically stacked layer in the plurality of layers (as addressed above) are exposed beyond a third vertically stacked layer above the second vertically stacked layer in the plurality of vertically stacked layers (third WL coupled to 170 as seen in Fig 1), the first tab of the first word line and the second tab of the second word line each comprising a fraction of a block pitch of the plurality of word lines in the memory array (as seen in Fig 1).

Claim 9. The memory device of claim 8, wherein a first vertical string driver circuit of the plurality of vertical string driver circuits coupled to the first word line is disposed above the first tab of the first word line and wherein a second vertical string driver circuit of the plurality of vertical string driver circuits coupled to the second word line is disposed above the second tab of the second word line (as seen in Fig 1).

Claim 10. A method of performing a memory access operation on a memory device, the method comprising: receiving a request to perform the memory access operation on the memory device (receiving request to access transistors for memory array using WLs 140, Ji Fig 1), the memory device comprising a memory array (using WLs 140 Fig 1) comprising a plurality of vertically stacked layers (vertically stacked layers of WLs 140 Fig 1), each vertically stacked layer comprising a plurality of word lines (WLs 140 Fig 1); causing an operation voltage signal to be applied to a bit line of a plurality of bit lines of the memory array (BLs 150 Fig 1); and causing an access voltage signal to be applied to a word line of the plurality of word lines (a WL of WLs 140 Fig 1) via a vertical string driver circuit of a plurality of vertical string driver circuits disposed above the memory array (one of VSD 170 Fig 1), wherein each of the plurality of vertical string driver circuits comprises one or more semiconductor devices coupled to a respective one of the plurality of word lines (VSDs 170s Fig 1 comprises one or more semiconductor devices coupled to a respective one of the plurality of word lines WLs 140 Fig 1).

Claim 11. The method of claim 10, wherein the memory array comprises a plurality of memory strings formed across the plurality of vertically stacked layers (on BLs 150, Fig 1), each of the plurality of plurality of memory strings comprising one or more select gate devices to couple the respective memory strings to a respective bit line of the plurality of bit lines (select gate devices in SGD layer 134 Fig 1).

Claim 12. The method of claim 11, wherein the one or more semiconductor devices and the one or more select gate devices are disposed together in a common layer above the memory array (the one or more semiconductor devices and the one or more select gate devices are disposed at layer of SGD 134 Fig 1).

Claim 14. The method of claim 10, wherein a portion of a first word line in a first vertically stacked layer of the plurality of layers (bottom most WL coupled to 170 Fig 1) is exposed beyond a second word line in a second vertically stacked layer above the first vertically stacked layer of the plurality of vertically stacked layers (WL above bottom layer coupled to another 170 Fig 1. Exposed beyond a second word line in a second vertically stacked layer above the first vertically stacked layer of the plurality of vertically stacked layers is taught in Fig 1).

Claim 15. The method of claim 14, wherein a respective one of the plurality of vertical string driver circuits coupled to the first word line is disposed above the portion of the first word line that is exposed beyond the second word line (as seen in Fig 1).

Claim 16. The method of claim 14, wherein two or more of the plurality of vertical string driver circuits are coupled to the first word line and are disposed above the portion of the first word line that is exposed beyond the second word line (170s are coupled the first WL through 162 disposed above the portion of the first word line that is exposed beyond the second word line).

Claim 17. The method of claim 10, wherein a first tab of a first word line in a first vertically stacked layer of the plurality of layers and a second tab of a second word line in a second vertically stacked layer above the first vertically stacked layer in the plurality of layers (as addressed above) are exposed beyond a third vertically stacked layer above the second vertically stacked layer in the plurality of vertically stacked layers (third WL coupled to 170 as seen in Fig 1), the first tab of the first word line and the second tab of the second word line each comprising a fraction of a block pitch of the plurality of word lines in the memory array (as seen in Fig 1).

Claim 18. The method of claim 17, wherein a first vertical string driver circuit of the plurality of vertical string driver circuits coupled to the first word line is disposed above the first tab of the first word line and wherein a second vertical string driver circuit of the plurality of vertical string driver circuits coupled to the second word line is disposed above the second tab of the second word line (as seen in Fig 1).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (U.S. Patent Publication 2020/0227429) in view of Lee (U.S. Patent Publication 2019/0156893).

Claim 4. Ji teaches the memory device of claim 3, wherein the one or more semiconductor devices are n-type metal oxide semiconductor (NMOS) devices (n-type in VSD taught in claim 2) but is silent with respect to the one or more select gate devices are n-type.
 Lee discloses n-type transistor for the SGD for the purpose of coupling cells of the BL strings of a corresponding partial block (Lee Fig 5).
Since Ji and Lee are both from the same field of endeavor (NAND string memory), the purpose disclosed by Lee would have been recognized in the pertinent art of Ji.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the n-type transistors taught by Lee as the select gate devices in the circuit taught by Ji for the purposes of coupling cells of the BL strings of a corresponding partial block (Lee Fig 5).


Claim 13. Ji teaches the method of claim 12, wherein the one or more semiconductor devices are n-type metal oxide semiconductor (NMOS) devices (n-type in VSD taught in claim 2) but is silent with respect to the one or more select gate devices are n-type.
 Lee discloses n-type transistor for the SGD for the purpose of coupling cells of the BL strings of a corresponding partial block (Lee Fig 5).
Since Ji and Lee are both from the same field of endeavor (NAND string memory), the purpose disclosed by Lee would have been recognized in the pertinent art of Ji.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the n-type transistors taught by Lee as the select gate devices in the circuit taught by Ji for the purposes of coupling cells of the BL strings of a corresponding partial block (Lee Fig 5).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/
Primary Examiner, Art Unit 2827